FILED
                             NOT FOR PUBLICATION                              APR 18 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30041

               Plaintiff - Appellee,              D.C. No. 2:14-cr-00246-RAJ

 v.
                                                  MEMORANDUM*
JOHN ALEX JEFFERSON,

               Defendant - Appellant.


                     Appeal from the United States District Court
                       for the Western District of Washington
                     Richard A. Jones, District Judge, Presiding

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      John Alex Jefferson appeals from the district court’s judgment and challenges

the 46-month sentence imposed following his guilty-plea conviction for conspiracy

to distribute to controlled substances, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), and 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jefferson contends that the district court procedurally erred by failing to (1)

resolve an alleged factual dispute regarding his history of domestic violence, in

violation of Federal Rule of Criminal Procedure 32(i)(3)(B); (2) explain adequately

its reasons for imposing an above-Guidelines sentence; and (3) consider his

mitigating arguments. We review for plain error, see United States v. Christensen,

732 F.3d 1094, 1101 (9th Cir. 2013), and find none. The record reflects that

Jefferson failed to raise any specific factual objections to the presentence report;

accordingly, the district court’s obligations under Rule 32(i)(3)(B) were not

triggered. See United States v. Petri, 731 F.3d 833, 841-42 (9th Cir. 2013).

Moreover, the district court considered Jefferson’s mitigating arguments and

adequately explained the sentence. See United States v. Carty, 520 F.3d 984, 992-

93 (9th Cir. 2008) (en banc).

      Jefferson also contends that his sentence is substantively unreasonable in

light of his personal characteristics and the disparity between his sentence and that

of his wife. The district court did not abuse its discretion in imposing the 46-month,

above-Guidelines sentence in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Jefferson’s extensive criminal

history. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                      15-30041